5 F.3d 540NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert D. STRATMORE, et al., Plaintiffs-Appellants,v.John C. COLES, et al., Defendants-Appellees.
Nos. 91-15500, 92-15532.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Sept. 16, 1993.

1
Appeal from the United States District court, for the Northern District of California, D.C. No. CV-90-02407-EFL;  Eugene F. Lynch, District Judge, Presiding.


2
N.D.Cal.


3
AFFIRMED.


4
Before:  REINHARDT and LEAVY, Circuit Judges, and MERHIGE, Senior District Judge.+


5
MEMORANDUM**


6
Plaintiffs-appellants appeal from the district court's finding on remand that the court lacked personal jurisdiction over defendant-appellee John C. Coles, thereby dismissing the action against him in its entirety.  By Order dated February 27, 1991, the district court dismissed Coles from the above-captioned action on the basis of lack of personal jurisdiction.  Thereafter, plaintiffs noticed an appeal of the Order to this Court.  On April 12, 1991, plaintiffs filed a motion requesting that the district court entertain a motion for reconsideration under Federal Rule of Civil Procedure 60(b).  On May 13, 1991, the district court issued an Order indicating its willingness to entertain the motion.  Thereafter, this Court remanded the action to the district court for the limited purpose of conducting an evidentiary hearing with regard to the motion for reconsideration.  On February 27, 1992, the district court denied the motion for reconsideration and on March 24, 1992, plaintiffs noticed their appeal to this Court.


7
We find no error in the district court's determination that the court lacked personal jurisdiction over Coles and we reject appellants' contention that the district court abused its discretion in denying the Rule 60(b) motion.  Therefore, the decision appealed from is


8
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3
+ The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.